Dismissed and Memorandum Opinion filed April 7, 2005








Dismissed and Memorandum Opinion filed April 7, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01052-CR
____________
 
LONNIE ALVIN EDWARDS, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
179th District Court
Harris County,
Texas
Trial Court Cause No. 978,035
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of murder,
without an agreed recommendation from the State as to punishment.  The trial court sentenced appellant on
October 25, 2004, to confinement for 40 years in the Institutional Division of
the Texas Department of Criminal Justice and assessed a $10,000 fine.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that appellant waived the right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The reporter=s record indicates that appellant
agreed, on the record, to waive the right of appeal.
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 7, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App.
P. 47.2(b).